DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because Figures 3 and 6 contain handwritten labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “limb fixation device” in claim 1 with specification support in published [0052]; “fixation device” in claims 2 and 3 with support at [0050]; “mechanism” in claim 9 with support at [0053]; and “mechanism” in claim 11 with support at [0053].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, ‘a limb secured to the limb fixation device’ should be clarified as to the relation between the structure and the anatomy. This could be done by reciting a limb fixation device ‘configured to be secured to a limb’ in line 5 and replacing ‘a limb’ with ‘the limb’ in line 8.
In claim 3, it appears the claim should depend from claim 2 as it recites “the fixation device”.
In claim 6, it appears the claim should depend from claim 5 as it recites “the sliding joint”.
In claim 17, line 2, ‘a user’ should be ‘the user’ as the term is previously introduced in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kienzle et al (“Total Knee Replacement” -cited by applicant).
Re claim 1: Kienzle discloses a robotized system for guiding a surgical instrument relative to an anatomical structure, the robotized system comprising:
a robot arm mounted on a base, the robot arm adapted to support a surgical instrument (pg 303, 304; see the PUMA 560 robot that has a robot arm and see the end-effector equipped with a surgical tool);
a limb fixation device (pg 303; see “Fixturing” with the links for the ankle and the knee (femur/tibia)); and
a control unit configured for tracking anatomical landmarks in a robot reference frame, the control unit in communication with said arm, said control unit calculating a desired position in said robot reference frame for said arm relative to a limb secured to the limb fixation device (pg 302, 304; see VAL controller for tracking the fiducial points and landmark pins in the robot reference frame).
Re claims 2, 3: A fixation device is adapted to fix the base to an operating table and has at least one clamp adapted to be locked onto a rail of the operating table (pg 303, 304; see “Fixturing” with the robot base linkage to the surgical table and see the Stulburg positioner with is clamped to the table).
Re claims 4-7, 17: The limb fixation device includes a knee fixation part adapted to a support a knee of a user (pg 303; see  “Immobilization of the knee”), is adapted to be connected to an operating table by a sliding joint that includes a rail (pg 303, 304; see that the knee fixture has a fixturing arm with heavy duty locking joints along with the Stulburg positioner which has a sliding rail that is lockable), wherein the sliding joint includes a clamp adapted to lock the sliding joint (pg 304; see the Stulburg positioner which has a lockable sliding joint).
Re claim 8: The knee fixation part includes a knee rest support (pg 303; see the knee ‘bar clamp’ that functions as a knee support).
Re claims 9, 11: A mechanism is used for vertical and orientation adjustment of the knee rest support (pg 303; see the 6 degree of freedom fixture arm for the knee which enables vertical and orientation adjustment).
Re claim 10: The knee fixation part includes pins adapted to contact the knee resting on the knee rest support (pg 303; “Tibial fiducial location and component placement” see the “pins” that contact the knee).
Re claims 12-16: The limb fixation device includes an ankle fixation part adapted to a support an ankle of a user, adapted to be connected to an operating table by a sliding joint that includes a rail and clamp to lock the joint, and includes a boot (pg 303-304; see “Immobilization of the pelvis and ankle” wherein the ankle fixture is a Stulburg leg positioner, which includes a sliding joint with rail and clamp to lock the joint in a desired position for the ankle and which also contains a boot as the “tightly wrapped” portion of the foot support).
Re claim 18: The knee fixation part and the ankle fixation part are movable relative to one another by independent sliding joints (pg 303, 304; see the separate knee fixture and the ankle fixture, which are independently adjustable and slidable via the 6 dof fixture arm and via the Stulburg positioner).
Re claim 20: The arm provides at least six degrees of freedom (pg 304; see the 6 degree of freedom PUMA robot).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kienzle et al (“Total Knee Replacement” -cited by applicant), as applied to claim 18, in view of Harris et al (US Pub 2004/0128026 -cited by applicant).
Re claim 19: Kienzle discloses all features except for independent sliding joints of the knee fixation part and the ankle fixation part are mounted on a common plate. However, Harris teaches of an active-constraint robot including independent sliding joints of the knee fixation part and the ankle fixation part are mounted on a common plate [0058; see the knee clamp and ankle fixture wherein the fixtures are independently movable and mounted on a common “base plate]. It would have been obvious to the skilled artisan to modify Kienzle, to incorporate the common base plate as taught by Harris, in order to facilitate fixing both the knee and ankle for individual patients. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793